Citation Nr: 9906273	
Decision Date: 03/02/99    Archive Date: 03/11/99

DOCKET NO.  94-05 931	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased evaluation for heart disability, 
currently evaluated as 30 percent disabling.

(The issue of entitlement to reimbursement for or payment of 
unauthorized medical expenses rendered by Penrose-St. Francis 
Healthcare System from August 21, 1992, to September 3, 1992, 
is the subject of a separate decision.)


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

James W. Loeb, Counsel


INTRODUCTION
This matter came to the Board of Veterans' Appeals on appeal 
of a decision by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Montgomery, Alabama.  In February 
1996, the case was remanded to the RO for further 
development.  It was returned to the Board in October 1998.


REMAND

During the pendency of the appeal, the criteria for 
evaluating the veteran's heart disability were amended, 
effective January 12, 1998.  The report of the veteran's most 
recent VA examination is dated prior to January 1998 and does 
not contain information needed to evaluate the veteran's 
heart disability under the new criteria.

Therefore, the case is REMANDED to the RO for the following 
actions:

1.  The RO should request the 
veteran to identify specific names, 
addresses, and approximate dates of 
treatment for all health care 
providers, private and VA, who may 
possess additional records pertinent 
to his claim.  When the requested 
information and any necessary 
authorizations have been received, 
the RO should attempt to obtain 
copies of all pertinent records 
which have not already been 
obtained.

2.  Then, the RO should arrange for 
VA examination of the veteran by a 
physician with appropriate expertise 
to determine the current degree of 
severity the veteran service-
connected heart disability.  All 
indicated studies, to include 
testing necessary to determine the 
level of MET's at which dyspnea, 
fatigue, angina, dizziness or 
syncope occurs, should be performed.  
If exercise testing cannot be done 
for medical reasons, the examiner 
should so state and provide an 
estimate of the level of MET's at 
which dyspnea, fatigue, angina, 
dizziness or syncope occurs.  The 
examiner should identify all current 
manifestations of the disability.  
The examiner should specifically 
indicate whether there is left 
ventricular dysfunction and should 
provide the ejection fraction.  In 
addition, the examiner should 
identify any current evidence of 
congestive heart failure and should, 
based upon a review of the record, 
identify all documented episodes of 
acute congestive heart failure since 
August 1992.  The examiner should 
also indicate whether the veteran 
experiences angina on moderate 
exertion.  In addition, the examiner 
should provide an opinion concerning 
the impact of the disability on the 
ability to work, to specifically 
include whether ordinary manual 
labor, more than light manual labor 
and/or more than sedentary 
employment is not feasible as a 
result of the disability.  The 
claims folders must be made 
available to the examiner for 
review, and the rationale for all 
opinions expressed should be 
explained.  

3.  Thereafter, the RO should review 
the claims files and ensure that all 
development actions have been 
conducted and completed in full.  
Then, the RO should undertake any 
other indicated development, and 
readjudicate the issue of 
entitlement to an increased 
evaluation for heart disability, to 
include consideration of the current 
and former criteria for evaluating 
the disability.  

4.  If the benefit sought on appeal 
is not granted to the veteran's 
satisfaction, the RO should issue a 
Supplemental Statement of the Case 
and afford the veteran and his 
representative an appropriate 
opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is otherwise notified by the RO.

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1997) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	SHANE A. DURKIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998). 

- 4 -


